LYONS, Justice
(concurring specially).
Justice Stuart dissents from this Court’s no-opinion order of affirmance; she bases her dissent on cases she considers disposi-tive and warranting a reversal of the trial court’s judgment, yet not cited by either party.
I write specially to observe that I am disinclined to reverse the judgment of a trial court where the appellant has failed to provide us with the necessary tools to reach that result. See Orkin Exterminating Co. v. Larkin, 857 So.2d 97, 105 (Ala.2003), recognizing the well-settled rule that it is neither this Court’s duty nor its function to perform an appellant’s legal research.